DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I in the reply filed on 9/12/22 is acknowledged.  The traversal is on the ground(s) that any search for the invention of Group I would necessarily include a search for the invention of Group II.  This is not found persuasive because the invention of Group II requires sensors in a chopping member and a fall-in area, and requires the sensor take the form of a measuring strip. These details are not required by the method of Group I, and it is maintained that the method of Group I could be performed with a materially different apparatus than that of Group II.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, line 3 limitation “by means of” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear how the vane element is to distribute material flow on a work member without reading limitations from the specification into the claim; the claim does not include the acts necessary by the vane to distribute the material. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-11 are rejected for their dependency upon claim 1. 

All other instances of the term “means” must be updated:
Claim 1 line 7
Claim 3 line 5
Claim 3 line 6
Claim 4 line 4 
Claim 4 line 8
Claim 5 line 2
Claim 6 line 2
Claim 11 line 3
Claim 11 line 6

Claim 3 recites the limitation "a downstream work member" in lines 3-4.  However, it is not clear if this is the same component as “a work member” set forth in claim 1 line 5. Specifically, it is unclear if these components are one and the same, or two different work members altogether.
	

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yde (US 7485035 B1).

Regarding claim 1, Yde discloses a method for the operation of a combine harvester (20) comprising: 
processing a harvested material flow with at least one axial separator (22) that comprises a movable vane element (62) by means of which residual material flow exiting from the axial separator is distributed on a work member (24) downstream of the axial separator, 
ejecting the residual material flow formed in the processing step from the combine harvester by means of at least two ejection devices (52A, 52B), 
detecting an actual distribution of the residual material flow on the two ejection devices (col. 9 lines 5-29), and 
readjusting the movable vane element when a deviation of the actual distribution from a predetermined reference distribution is detected so that the actual distribution is at least approximated to the reference distribution (col. 9 lines 30-54).

Regarding claim 2, Yde discloses the method according to claim 1, wherein the reference distribution comprises a distributing ratio balanced between the ejection devices (col. 9 lines 21-29).

Regarding claim 3, Yde discloses the method according to claim 1, further comprising the following method steps: 
- transferring the residual material flow from the axial separator (22) to a downstream work member constructed as a chopping member (24), wherein the residual material flow is distributed over a width of the chopping member by means of the vane element; and 
- chopping the residual material flow by means of the chopping member (24) and then transferring the chopped residual material flow to the ejection devices (52A, B).

Regarding claim 4, Yde discloses the method according to claim 1, further comprising the following method steps: 
- acquiring data pertaining to the actual distribution of the residual material flow on the ejection devices by means of at least one sensor device (82, 84, 86) in at least one measuring location; 
- routing the acquired data to a control unit (92), and 
- determining the deviation of the actual distribution from the reference distribution by means of the control unit (col. 10 lines 55-63).

Regarding claim 5, Yde discloses the method according to claim 4, further comprising the step of generating control commands by means of the control unit depending on the deviation and conveying the control commands indirectly or directly to the vane element (col. 9 lines 30-34).

Regarding claim 6, Yde discloses the method according to claim 1, wherein data pertaining to the actual distribution of the residual material flow are acquired by means of a plurality of sensor devices (82, 84, 86) arranged at different measuring locations.

Regarding claim 7, Yde discloses the method according to claim 5, wherein control of the vane element (62) is carried out automatically depending on a control algorithm (col. 9 lines 30-34).

Regarding claim 10, Yde discloses the method according to claim 6, wherein in addition to the data pertaining to the actual distribution of the residual material flow, data pertaining to 
- a type of a respective harvested material, 
- harvesting conditions, 
- machine data of the combine harvester (col. 9 lines 43-54, machine data entered by a user), or 
- a reference swath width of the ejected residual material flow are further acquired, and the vane element is readjusted depending on at least a portion of the acquired data.






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yde (US 7485035 B1) in view of Holmen (US 20100120482 A1).

Regarding claim 8, Yde discloses the method according to claim 1, and discloses that vane element (62) may be repositioned continuously (col 10 lines 9-16). 
Yde does not disclose the step of changing a movement speed of the vane element for the purpose of approximating the actual distribution to the reference distribution.
In the same field of endeavor, Holmen discloses a spreading member (14) that swings, wherein the swinging frequency can be changed to achieve even spreading (paragraphs 0013, 0040). 
It would be obvious to one of ordinary skill in the art to provide the method disclosed by Yde with the step of changing a movement speed of the vane element, as disclosed by Holmen, as a way of achieving an even spread/distribution. 

Regarding claim 9, the resultant combination discloses the method according to Claim 8, wherein the movement speed of the vane element is changed constantly (the velocity of a pendulum/swinging member changes constantly).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yde (US 7485035 B1) in view of Niermann (EP 1856966 A1).

Regarding claim 11, Yde discloses the method according to claim 1, wherein the combine harvester comprises a distributing device (54) which is arranged downstream of the ejection devices (52 A, B). Yde further discloses that that the ejection device () may alternatively rotate about vertical axes (col. 6 line 64-col. 7 line 2).
Yde does not disclose wherein the distributing device has a plurality of distributing plates by means of which the residual material flow ejected from the ejection devices is fanned out, wherein at least one of the distributing plates is adjustably constructed, wherein at least one sensor device is arranged in at least one measuring location in the distributing device by means of which data pertaining to an actual distribution of the residual material flow in the distributing device can be acquired, and wherein the distributing plate is readjusted so that the actual distribution of the residual material flow in the distributing device at least approximates the reference distribution.
In the same field of endeavor, Niermann discloses a distributing device with a plurality of plates (baffles 33), wherein sensors (42) are arranged in the distributing device (see fig. 2) to acquire data pertaining to a distribution of material in the distribution device (displacement sensor 42 generates a position signal PS that changes in proportion to the position of the distribution width 37 relative to the longitudinal axis 36 of the combine harvester 1). 
It would be obvious to one of ordinary skill in the art to provide the harvester disclosed by Yde with a distributing device having sensors to detect a material distribution across adjustable plates, as disclosed by Niermann, as a way of more precisely controlling the distribution of material from the harvester.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200060082 A1 discloses a residue monitoring system having impact plates in a chopper. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         

/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671